         Case 8:20-cv-02324-JC Document 24 Filed 09/15/21 Page 1 of 2 Page ID #:1642


 1   TRACY L. WILKISON
     Acting United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM                                                            JS-6
 5   Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
     ELLINOR CODER, CSBN 258258
 7   Special Assistant United States Attorney
 8         Social Security Administration
           160 Spear St., Suite 800
 9         San Francisco, CA 94105
10         Telephone: (510) 970-4814
           Facsimile: (415) 744-0134
11
           Email: Ellinor.Coder@ssa.gov
12   Attorneys for Defendant
13
                               UNITED STATES DISTRICT COURT
14
                              CENTRAL DISTRICT OF CALIFORNIA
15                                  SOUTHERN DIVISION
16                                                    ) No. 8:20-cv-02324-JC
     ELIA OSORNO,
17                                                    )
              Plaintiff,                              )
18                                                    )
                     v.                               ) JUDGMENT OF REMAND
19                                                    )
                                                      )
20   KILOLO KIJAKAZI, 1                               )
                                                      )
     Commissioner of Social Security,                 )
21                                                    )
22            Defendant.                              )

23
24            The Court having approved the parties’ Stipulation to Voluntary Remand
25   Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation
26   of Remand”) lodged concurrent with the lodging of the within Judgment of Remand.
27
28
     1
       Kilolo Kijakazi, the Acting Commissioner of Social Security, is substituted in as the Defendant
     pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.


                                                      1
     Case 8:20-cv-02324-JC Document 24 Filed 09/15/21 Page 2 of 2 Page ID #:1643


 1         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
 2   captioned action is remanded to the Commissioner of Social Security for further
 3   proceedings consistent with the Stipulation of Remand.
 4
 5   Dated: September 15, 2021                         /s/
 6                                        HONORABLE JACQUELINE CHOOLJIAN
                                          UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               2
